DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action acknowledges the applicant’s preliminary amendment filed on 5/9/2022. Claims 1-15 and 21-25 are pending in the application. Claims 16-20 are cancelled. Claims 21-25 are new.

Applicant’s election without traverse of Invention I claims 1-15 and new claims 21-25 in the reply filed on 5/9/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation “the first cap has a first opening, and the second cap has a second opening, two end of the flowing path communicates with the first opening and the second opening, wherein the sealing film regulates the flow of the fluid passing through the flowing path by covering one of the first opening and the second opening”. It is unclear how to interpret this limitation because it appears a word or words may be missing. Claims 13-14 are rejected due to their dependence on claim 12.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mazzocco et al. US 2016/0340947 A1.
With regards to claim 1, Mazzocco (Fig. 6) discloses a reticle pod, comprising: a container having an interior; and a fluid regulating module 600 mounted to the container, wherein the fluid regulating module has an opening configured for allowing a fluid passing through the fluid regulating module, and the fluid regulating module comprises a sealing film 636; wherein when the fluid enters the fluid regulating module along a direction toward the interior of the container, the sealing film covers the opening to block the fluid enters the interior of the container; wherein when the fluid enters the fluid regulating module along a direction away from the interior of the container, the sealing film is distant from the opening to allow the fluid to be exhausted from the interior of the container.

With regards to claim 7, Mazzocco (Fig. 6) discloses the container comprises: a base, wherein the fluid regulating module is mounted to the base; and an upper shell positioned on the base.

With regards to claim 9, Mazzocco (Fig. 6) discloses the sealing film 636 is freely moved along a longitudinal direction of the fluid regulating module.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mazzocco et al. US 2016/0340947 A1 in view of Sumi et al. US 2005/0077204 A1.
With regards to claim 2, Mazzocco (Fig. 6) discloses the claimed invention (fluid regulating module 600 having a cap 640) but it does not specifically disclose the fluid regulating module further comprises: a first cap; and a second cap engaged with the first cap and located closer to the interior of the container than the first cap, wherein the opening is formed on the second cap, and the sealing film is positioned between the first cap and the second cap.
However, Sumi (Figs. 14-16) teaches that it was known in the art to have a container including a fluid regulating module 20 further comprises: a first cap 21; and a second cap 25 engaged with the first cap and located closer to the interior of the container than the first cap, wherein the opening 26 is formed on the second cap, and the sealing film is positioned between the first cap and the second cap.
The inventions of Mazzocco and Sumi are both drawn to the field of containers that are capable of holding items such as substrates. Each container includes a fluid regulating module. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the fluid regulating module in Mazzocco by providing a first and second cap with the sealing member between the caps as taught by Sumi for the purposes of providing an alternate way of forming the module.

With regards to claim 3, Sumi (Figs. 14-16) further teaches the sealing film 36A/32B covers the opening, the sealing film has a conformal shape with an inner surface of the second cap.

With regards to claim 4, Sumi (Figs. 14-16) further teaches that it was known in the art to have at least one groove is formed on an inner surface of the second cap 25, and when the sealing film covers 36A/32B the opening, a portion of the sealing film is received in the groove.

With regards to claim 5, Sumi (Figs. 14-16) further teaches that it was known in the art to have the first cap 21 comprises a first lateral portion and the second cap 25 comprises a second lateral portion, the first and the second lateral portions extends in a longitudinal direction of the fluid regulating module and each of the first and the second lateral portions comprises an engaging structure, through the engaging structures, the first cap and the second cap are detachably connected to each other.

With regards to claim 6, Sumi (Figs. 14-16) further teaches that it was known in the art to have a filter 42 positioned adjacent to the fluid regulating module.

With regards to claim 8, Sumi (Figs. 14-16) further teaches that it was known in the art to have a through hole 4 is formed on the base, and the fluid regulating module is positioned in the through hole.

Claim(s) 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mazzocco et al. US 2016/0340947 A1 in view of Sumi et al. US 2005/0077204 A1.
With regards to claim 10, Mazzocco (Fig. 6) discloses a reticle pod, comprising: a container; and a fluid regulating module 600 mounted to the container and a sealing film 636 positioned in the module but it does not specifically disclose the fluid regulating module comprising: a first cap and a second cap connected to each other, wherein a flowing path is formed between the first cap and the second cap for allowing a fluid passing through the fluid regulating module; and a sealing film positioned between the first cap and the second cap and configured for regulating a flow of the fluid passing through the flowing path.
However, Sumi (Figs. 14-16) teaches that it was known in the art to have a container including a fluid regulating module 20 comprising: a first cap 21 and a second cap 25 connected to each other, wherein a flowing path is formed between the first cap and the second cap for allowing a fluid passing through the fluid regulating module; and a sealing film 36A/32B positioned between the first cap and the second cap and configured for regulating a flow of the fluid passing through the flowing path.
The inventions of Mazzocco and Sumi are both drawn to the field of containers that are capable of holding items such as substrates. Each container includes a fluid regulating module. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the fluid regulating module in Mazzocco by providing a first and second cap with the sealing member between the caps as taught by Sumi for the purposes of providing an alternate way of forming the module.

With regards to claim 11, the combination of Mazzocco in view of Sumi inherently teaches further teaches that it was known in the art to have the second cap 25 (Sumi) is located closer to an interior of the container than the first cap, and the sealing film 636 (Mazzocco) is curved toward a direction that is away from the second cap.

With regards to claim 12, Sumi (Figs. 14-16) further teaches that it was known in the art to have the first cap 21 has a first opening 23, and the second cap 25 has a second opening 26, two end of the flowing path communicates with the first opening and the second opening, wherein the sealing film 36A/32B regulates the flow of the fluid passing through the flowing path by covering one of the first opening and the second opening.

With regards to claim 13, Sumi (Figs. 14-16) further teaches that it was known in the art to have when the sealing film 36A/32B covers the second opening, the sealing film has a conformal shape with an inner surface of the second cap at which the second opening is formed.

With regards to claim 14, treated as in claim 4 above.

With regards to claim 15, in an alternative embodiment Sumi (Fig. 4) further teaches that it was known in the art to have sealing film comprises at least one positioning pin 41, and one of the first cap and the second cap comprises a guiding hole 34 positioned relative to the positioning pin, wherein the positioning pin is inserted into the guiding hole.

Claim(s) 21 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHIU et al. US 2012/0037522 A1 in view of Mazzocco et al. US 2016/0340947 A1.
With regards to claim 21, CHIU discloses a reticle pod, comprising: a container comprising: a base 20, having an upper surface and a lower surface, wherein a through hole 24 extending through the upper and the lower surfaces; a holding structure 25, positioned on the base and configured to hold a reticle; and an upper shell 10 detachably connected to the base, wherein an interior of the container is formed between the upper surface of the base and the upper shell when the upper shell is connected to the base; a fluid regulating module 50 mounted to the base and inserted into the through hole, wherein the fluid regulating module has an opening configured for allowing a fluid passing through the fluid regulating module, and the fluid regulating module comprises a sealing film, the sealing film enables the fluid to flow along a direction from the upper surface to the lower surface of the base, but blocks the fluid from flowing along the other direction from the lower surface to the upper surface of the base.
CHIU discloses the fluid regulating module comprises a valve 52 that enables the fluid to flow along a direction from the upper surface to the lower surface of the base, but blocks the fluid from flowing along the other direction from the lower surface to the upper surface of the base but it does not specifically disclose a sealing film that performs the function.
However, Mazzocco teaches that it was known in the art to have a pod having a fluid regulating module comprise a sealing film 636.
The inventions of CHIU and Mazzocco are both drawn to the field of containers that are capable of holding items such as substrates. Each container includes a fluid regulating module. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the fluid regulating module in CHIU by providing a sealing film as taught by Mazzocco for the purposes of providing an alternate sealing member.

With regards to claim 25, Mazzocco further teaches it was known in the art to have the sealing film 636 is freely moved along a longitudinal direction of the fluid regulating module.

Claim(s) 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHIU et al. US 2012/0037522 A1 in view of Mazzocco et al. US 2016/0340947 A1 and further in view of Sumi et al. US 2005/0077204 A1.
With regards to claim 22, CHIU in view of Mazzocco discloses the claimed inventio as stated above but it does not specifically disclose the fluid regulating module further comprises: a first cap; and a second cap engaged with the first cap and located closer to the upper surface of the base than the first cap, wherein the opening is formed on the second cap, and the sealing film is positioned between the first cap and the second cap.
	However, Sumi teaches that it was known in the art to have a container having a fluid regulating module 20 further comprises: a first cap 21; and a second cap 25 engaged with the first cap and located closer to the upper surface of the base than the first cap, wherein the opening is formed on the second cap, and the sealing film 36A/32B is positioned between the first cap and the second cap.
	The inventions of CHIU and Sumi are both drawn to the field of containers that are capable of holding items such as substrates. Each container includes a fluid regulating module. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the fluid regulating module in CHIU by providing a first and second cap with the sealing member between the caps as taught by Sumi for the purposes of providing an alternate way of forming the module.

	With regards to claim 23, Sumi (Figs. 14-16) further teaches that it was known in the art to have when the sealing film 36A/32B covers the opening, the sealing film has a conformal shape with an inner surface of the second cap.

	With regards to claim 24, Sumi (Figs. 14-16) further teaches that it was known in the art to have at least one groove is formed on an inner surface of the second cap, and when the sealing film 36A/32B covers the opening, a portion of the sealing film is received in the groove.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENINE PAGAN whose telephone number is (313)446-4924. The examiner can normally be reached 9:00am-5:00pm, Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/JENINE PAGAN/Examiner, Art Unit 3736